Jack Holt, Jr., Chief Justice. On January 26, 1988, appellant Gene Ridgeway filed a petition requesting that separate appellees Donald Ray and Steve Scudder be declared ineligible as candidates for their respective party primaries because they failed to file the requisite political practice pledges “in person” before the county clerk in violation of Ark. Code Ann. § 7-6-102 (1987). Ridgeway further requested a writ of prohibition prohibiting the separate appellee political parties and their officers from certifying Ray and Scudder as candidates. The trial court determined that section 7-6-102 does not require that candidates file their petitions “in person” and that political practice pledges had been timely filed on behalf of Ray and Scudder. Accordingly, the petition for writ of prohibition was denied. Ridgeway argues the court erred in its interpretation of section 7-6-102. We disagree and affirm. Section 7-6-102(a)(l) in relevant part provides: Candidates ... for county, municipal, or township offices shall file with the county clerk ... a pledge in writing, stating that they are familiar with the requirements of §§ 7-1 -103,7-1 -104,7-3-108, and 7-6-101 — 7-6-104 and will, in good faith, comply with their terms. On the issue before us, the trial court’s findings and judgment can be summarized as follows: (1) . Donald Ray signed and filed his political practice pledge with Betty Boyd, the elected assistant secretary of the Jackson County Democratic Party, who in turn filed Ray’s documents with the Jackson County Clerk within the time prescribed by law. (2) . Steve Scudder signed and filed his political practice pledge with Billy Ivy, the secretary of the Jackson County Republican Party, who in turn, with the party chairman, filed Scudder’s documents with the Jackson County Clerk within the time prescribed by law. (3) . If the legislature had intended to require a candidate for political office to appear only in person, and not by designated representation, the legislature should have so stated. (4) . Public policy suggests that, when possible, the law, as well as party rules, should be interpreted to encourage, rather than to discourage, participation by the electorate in the political process. (5) . The obvious purpose of the applicable statute is to insure that a prospective candidate has in fact signed the required documents to qualify as a candidate for office, has complied with the rules prescribed by the particular political party, and that the documents required by law have been timely filed in the county clerk’s office. (6) . The evidence reflects that the purpose and requirements of the law were met by the defendants, and that plaintiff’s petition should be denied.  The record clearly supports the trial court’s findings of fact. Further, we find no fault with the court’s rationale and conclusions of law. Nowhere in section 7-6-102 is there a requirement that candidates file their political practice pledges in person, nor has appellant Ridgeway offered any convincing argument or citation of authority to show otherwise. Affirmed. Hickman and Glaze, JJ., concur.